UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
-against-
TOVA NOEL and MICHAEL THOMAS,

Defendants.

 

 

ANALISA TORRES, District Judge:

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: __1/30/2020

 

19 Cr. 830 (AT)

ORDER

For reasons stated on the record at the status conference held on January 30, 2020,
Defendants’ motions to adjourn the trial date, ECF Nos. 20 and 21, are GRANTED in part and
DENIED in part. The trial in this matter scheduled for April 20, 2020, is hereby ADJOURNED
to June 22, 2020. Trial shall commence at 9:00 a.m. on June 22, 2020.

The Clerk of Court is directed to terminate the motions at ECF Nos. 20 and 21.

SO ORDERED.

Dated: January 30, 2020
New York, New York

On-

 

ANALISA TORRES
United States District Judge
